1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEPHANIE BAUMAN, individually                      Case No.: 3:18-cv-1682-L-BGS
     and on behalf of all similarly situated,
12
                                        Plaintiff,       ORDER GRANTING DEFENDANT’S
13                                                       MOTION TO DISMISS [Doc. 9]
     v.
14
     AUSTRALIAN GOLD, LLC and DOES
15
     1-10,
16                                   Defendant.
17
18
           Pending before the Court is Defendant Australian Gold, LLC (“AGL” or
19
     “Defendant”) motion to dismiss Plaintiff Stephanie Bauman’s (“Plaintiff”) complaint
20
     pursuant to Federal Rule of Civil Procedure 12(b)(6) and/or motion to strike portions of
21
     the complaint under Rule 12(f) of the Federal Rules. The Court decides the matter on the
22
     papers submitted and without oral argument. See Civ. L. R. 7.1(d.1). For the reasons
23
     stated below, the Court GRANTS Defendant’s motion.
24
     I.    BACKGROUND
25
           On November 16, 2015, Plaintiff purchased Defendant’s product, Australian Gold
26
     Spray Gel with Instant Bronzer. At the time of Plaintiff’s purchase, the purchase product
27
     was labeled “Made in U.S.A.” However, the product contained components made outside
28

                                                     1
                                                                                3:18-cv-1682-L-BGS
1    the United States, consisting of more than ten percent (10%) of the final wholesale value
2    of the product. Defendant manufactures, markets, sells various sun care products and label
3    its products “Made in U.S.A.” Plaintiff purchased Defendant’s product in reliance on the
4    representation that the product was “Made in [the] U.S.A.”
5          On July 24, 2018, Plaintiff filed a Complaint against Defendant. The Complaint
6    alleged the following five causes of action: (1) violation of the Consumer Legal Remedies
7    Act (“CLRA”) – Cal. Civ. Code §§ 1750, et seq.; (2) violation of Fair Advertising Law
8    (“FAL”) Cal. Bus. & Prof. Code § 17533.7; (3) violation of Unfair Competition Law
9    (“UCL”) – Cal. Bus. & Prof. Code §§ 17200, et seq.; (4) Negligent Misrepresentation; and
10   (5) Intentional Misrepresentation. Defendant filed a motion to dismiss the complaint on
11   standing grounds and due to procedural shortfalls made by Plaintiff in filling her CLRA
12   claim. Defendant also seeks to strike Plaintiff’s prayer for injunctive relief on standing
13   grounds. Plaintiff opposes each of Defendant’s contentions but admits to failing to file an
14   affidavit with her CLRA claim as required by California Civil Code section 1780(d). For
15   that reason, the Court dismisses Plaintiff’s CLRA claim without prejudice and addresses
16   Defendant’s standing conditions below.
17   II.   LEGAL STANDARD
18         The court must dismiss a cause of action for failure to state a claim upon which relief
19   can be granted. Fed. R. Civ. P. 12(b)(6). A motion to dismiss under Rule 12(b)(6) tests the
20   complaint’s sufficiency. See N. Star Int’l v. Ariz. Corp. Comm’n., 720 F.2d 578, 581 (9th
21   Cir. 1983). The court must assume the truth of all factual allegations and “construe them
22   in the light most favorable to [the nonmoving party].” Gompper v. VISX, Inc., 298 F.3d
23   893, 895 (9th Cir. 2002); see also Walleri v. Fed. Home Loan Bank of Seattle, 83 F.2d
24   1575, 1580 (9th Cir. 1996).
25         As the Supreme Court explained, “[w]hile a complaint attacked by a Rule 12(b)(6)
26   motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to
27   provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
28   conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

                                                  2
                                                                                 3:18-cv-1682-L-BGS
1    Bell Atl. Corp. v. Twombly, 127 S.Ct. 1955, 1964-65 (2007) (internal citations and
2    quotation marks omitted). Instead, the allegations in the complaint “must be enough to
3    raise a right to relief above the speculative level.” Id. at 1965. A complaint may be
4    dismissed as a matter of law either for lack of a cognizable legal theory or for insufficient
5    facts under a cognizable theory. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530,
6    534 (9th Cir. 1984).
7           Rule 12(f) provides that a “Court may strike from a pleading an insufficient defense
8    or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). A
9    Rule 12(f) motion to strike an affirmative defense is proper where (1) the defense is
10   redundant; (2) the defense is not pleaded with adequate particularity to provide the Plaintiff
11   with fair notice of what is being asserted; (3) the defense would lack merit under any facts
12   the plaintiff might allege; and (4) where the defense attacks a claim for which the burden
13   of proof belongs to the plaintiff. Id. (redundancy); Simmons v. Navajo Cnty. Arizona, 609
14   F.3d 1011, 1023 (9th Cir. 2010) (fair notice); Kohler v. Islands Rest., LP, 280 F.R.D. 560,
15   564 (S.D. Cal. 2012) (legal insufficiency); Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080,
16   1088 (9th Cir. 2002) (plaintiff’s burden of proof).
17   III.   DISCUSSION
18          Defendant contends that Plaintiff does not have standing to bring class claims
19   because Plaintiff failed to allege that the product she purchased was substantially similar
20   to the unpurchased product made by Defendants.
21          Proposition 64 restricts individual standing in UCL and FAL claims to persons who
22   “ha[ve] suffered injury in fact and ha[ve] lost money or property as a result of the unfair
23   competition.” Cal. Bus. & Prof. Code §§ 17204, 17535; see Kwikset Cop. v. Superior
24   Court, 51 Cal.4th 310, 321 (2011) (recognizing Proposition 64 made UCL and FAL
25   standing provisions identical). In order to bring an individual CLRA claim, a person must
26   both be exposed to an unlawful practice and damage of some kind must result. Meyer v.
27   Sprint Spectrum LP., 45 Cal.4th 634, 641 (2009). “In the Ninth Circuit, there is ‘no
28   controlling authority’ on whether a plaintiff in a class action has standing to assert claims

                                                   3
                                                                                  3:18-cv-1682-L-BGS
1    based on products [she] did not purchase.” Morales v. Unilever U.S., Inc., 2014 WL
2    1389613, at *4 (E.D. Cal. Apr. 9, 2014) (quoting Miller v. Ghirardelli Chocolate Co., 912
3    F.Supp.2d 861, 868 (N.D. Cal. 2012)). Nevertheless, “[t]he majority of the courts that have
4    carefully analyzed the question hold that a plaintiff may have standing to assert claims for
5    unnamed class members based on products he or she did not purchase as long as the
6    products and alleged misrepresentations are substantially similar.” Id. “Factors that . . .
7    courts have considered include whether the challenged products are the same kind, whether
8    they are comprised of largely the same ingredients, and whether each of the challenged
9    products bears the same alleged mislabeling.” Id. (quoting Wilson v. Frito-Lay N. Am.,
10   961 F.Supp.2d 1134, 1140-41 (N.D. Cal. 2013)).
11         Plaintiff relies on three cases to assert that she has standing to pursue claims on the
12   unpurchased AGL products: Brown v. Hain Celestial Group, Inc., 913 F.Supp.2d 881, 891
13   (N.D. Cal. 2012) (holding that plaintiffs had standing to bring claims on unpurchased
14   products the misrepresentation at the crux of plaintiffs’ case was identical across product
15   lines); Astiana v. Dreyer’s Grand Ice Cream, Inc., 2012 WL 2990766, at *11 (N.D. Cal.
16   July 20, 2012) (rejecting defendant’s motion to dismiss because Plaintiffs were mainly
17   challenging the same basic mislabeling across different product flavors); Koh v. S.C.
18   Johnson & Son, Inc., 2010 WL 94265, at *3 (N.D. Cal. Jan. 6, 2010) (deferring its ruling
19   on the standing issue until the class certification stage and denying defendant’s motion to
20   dismiss).
21         The instant case is distinguishable. While this case concerns allegedly identical
22   mislabeling of the purchased and unpurchased products like the cases above, the Court
23   finds that the essence of Plaintiff’s claims stems from where Defendant sources the
24   ingredients for its products. Accordingly, this case is outside the Brown, Astiana, and Koh
25   sphere of jurisprudence. Notwithstanding, the Court reasons that those courts benefitted
26   from enough detail in the allegations to draw comparisons between purchased and
27   unpurchased products in order to make a standing determination. To that extent, Plaintiff’s
28   Complaint falls short of providing sufficient detail for the Court to find that the product

                                                  4
                                                                                 3:18-cv-1682-L-BGS
1    Plaintiff purchased was substantially similar to the seventy plus (70+) unpurchased
2    products Plaintiff attempts to include. For example, while Plaintiff specifically alleges the
3    foreign ingredients contained in the purchased product [Doc. 1 at ¶ 32], the Complaint is
4    devoid of any mention of the ingredients contained in the unpurchased products. Without
5    allegations of the foreign ingredients contained in the unpurchased products, the Court
6    must find the Complaint fails to demonstrate that the products are comprised of largely the
7    same ingredients.
8           Moreover, Plaintiff generally alleges that “Defendant manufactures, markets and/or
9    sells various products[.]” Doc. 1 at ¶ 24. Plaintiff attaches a list of seventy-two (72)
10   products sold under the AGL product lines to the Complaint [see Doc. 1-2] but fails to
11   allege that these products are of the same type as the purchased product.1 While Plaintiff
12   contends that the products all represent sun care products, the Court speculates whether
13   products serving different purposes (i.e. tanning vs. sunscreen) are similar enough
14   chemically to call for similar ingredient sourcing. Plainly, certain AGL products could be
15   “Made in [the] U.S.A.” because the ingredient composition calls for it, while others call
16   for the use of foreign ingredients. In the Complaint, Plaintiff does not connect the products
17   beyond their attachment to the Complaint. As such, the Court also finds Plaintiff failed to
18   alleged whether the purchased product and the unpurchased products are of a similar type.
19          For the reasons stated above, the Court finds that Plaintiff does not have standing to
20   bring class claims on the unpurchased products as the Complaint fails to allege substantial
21   similarity between the purchased and unpurchased products.
22          Lastly, Defendant contends Plaintiff lacks standing to pursue injunctive relief. The
23   Court does not agree. As Plaintiff points out, “Injunctive relief focuses on the defendant’s
24   conduct, and a plaintiff need only show defendant’s conduct is likely to ‘recur’ in order to
25
26
27   1
      While Plaintiff alleged that she purchased Defendant’s product, Australian Gold Spray Gel with Instant
     Bronzer, the Court is unsure which spray gel she purchased as the attached product list contains five (5)
28   spray gels with instant bronzer. See Doc. 1-2.

                                                         5
                                                                                            3:18-cv-1682-L-BGS
1    obtain injunctive relief under UCL, to further protect competitors and the public at large.”
2    Doc. 10 at 25 (citing In re Tobacco II Cases, 46 Cal.4th 298, 320 (2009)). The Complaint
3    alleges Defendant is currently using the challenged “Made in U.S.A.” representation on its
4    products. Accordingly, the Court finds that Plaintiff has standing to pursue injunctive relief
5    because the Complaint alleges the possibility of recurrence of injury.
6    IV.   LEAVE TO AMEND
7          Given the liberal amendment policy enshrined in Fed. R. Civ. P. 15(a), the Court
8    will grant Plaintiff leave to amend. If Plaintiff chooses to file an amended complaint, she
9    is advised to make her allegations with greater clarity and particularity.
10   V.    CONCLUSION & ORDER
11         For the foregoing reasons, the Court GRANTS WITHOUT PREJUDICE
12   Defendant’s motion to dismiss [Doc. 9]. If Plaintiff chooses to file an amended complaint,
13   she must do so within twenty-one (21) days of the entry of this order.
14   IT IS SO ORDERED.
15   Dated: May 31, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                                  3:18-cv-1682-L-BGS
